Citation Nr: 1749284	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-32 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2. Entitlement to an evaluation in excess of 10 percent for tinnitus, to include extraschedular consideration.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, with combat service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado. 
 
In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for bilateral hearing loss was last denied in an August 2010 rating decision. The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal. The decision became final.

2. Evidence submitted since the August 2010 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss. 

3. The Veteran's bilateral tinnitus is assigned a 10 percent rating, the maximum authorized under Diagnostic Code 6260.

4. The Veteran's service-connected tinnitus has not caused an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization to render impractical the application of the regular rating standards.


CONCLUSION OF LAW

1. New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus. 38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2016).

3. The criteria have not been met for an increased rating greater than 10 percent for tinnitus, on an extraschedular basis. 38 U.S.C.A. 1155, 5107 (West 2014); 38 C.F.R. 3.321(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Application to Reopen 

The RO denied the Veteran's initial claim of entitlement to service connection for bilateral hearing loss in August 2010 because there was no evidence of nexus to the Veteran's current hearing loss and any in-service event. The Veteran did not appeal this decision or submit new and material evidence within one year; thus the decision is final. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted. Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence considered at the time of the prior final rating decisions includes the Veteran's service treatment records, statements from the Veteran and VA examinations.  

Evidence added to the record in connection with the current claim includes the Veteran's written statement describing a combat incident where he was exposed to a mortar shell explosion, and machine gun fire and, as a result suffered hearing loss and was flown by medevac to a hospital. The Veteran contends that his current hearing loss disability was caused by his service in Vietnam, to include the aforementioned incident. With his November 2013 substantive appeal, the Veteran submitted an entrance examination audiogram, and an audiogram and consultation sheet for percussion deafness from June 1969 (after the described mortar explosion). During the Veteran's April 2017 Board hearing, the Veteran testified that he was a M60 machine gun operator and regularly exposed to hazardous combat noise. The Veteran discussed an incident where he was in very close proximity to bombs and napalm that was dropped from aircraft providing close combat support to a battle that the Veteran participated in. 

The Board finds that the evidence received since the August 2010 rating decision is not new and material. The statements of exposure to combat noise, and the documentation of percussion deafness and the audiological examinations were already part of the Veteran's file prior to the August 2010 rating decision and were previously considered by the RO. Also the evidence is not material in that it does not relate to an unestablished fact (whether a current hearing loss disability is related to service), and does not raise a reasonable possibility of substantiating the claim. Shade, supra. Thus, the Board finds that new and material evidence has not been received, and the request to reopen the claim for bilateral hearing loss is denied.

Increased Rating for Tinnitus

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an increased rating for bilateral tinnitus. The RO denied the Veteran's request because a rating of 10 percent is the maximum schedular allowance under Diagnostic Code 6260 and there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit found that 38 C.F.R. 4.25 (b) and 38 C.F.R. § 4.87, Diagnostic Code 6260 limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent. 38 C.F.R. §4.87, Diagnostic Code 6260. As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).

Increased Rating for Tinnitus - Extraschedular Basis

During the Veteran's April 2017 Board hearing, the Veteran requested that if an increased schedular rating for tinnitus could not be granted, that the Board consider his tinnitus on an extraschedular basis.

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168 (2003). The discussion above reflects that the Veteran's tinnitus is manifested by ringing in the ears, which is specifically contemplated by Diagnostic Code 6260. The Veteran has not alleged that his tinnitus has caused unusual additional symptomatology that interfered with his work or caused frequent, if any, hospitalizations. This fact was confirmed during the Veteran's April 2017 Board hearing. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for tinnitus, to include extraschedular consideration is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


